EXHIBIT 10.4


FIRST AMENDMENT
TO THE
LENAWEE BANCORP, INC.
2001 STOCK OPTION PLAN

        This First Amendment to the Lenawee Bancorp, Inc. 2001 Stock Option Plan
was adopted by the Board of Directors of Pavilion Bancorp, Inc., f/k/a Lenawee
Bancorp, Inc. (the "Company"), effective May 18, 2007, with reference to the
following:

        A.        The Lenawee Bancorp, Inc. 2001 Stock Option Plan (the “Plan”)
was adopted by the Company’s Board of Directors, and was subsequently approved
by its shareholders, on November 16, 2000. Capitalized terms used without
definition in this First Amendment shall have the meanings assigned to them in
the Plan.

        B.        Under Article VII of the Plan, the Board of Directors has the
authority, subject to certain conditions, to amend the Plan from time to time.

        C.        The Board has agreed to amend the Plan to provide the
Committee discretion to determine the period during which any Option may be
exercised in the event of the termination of an Optionee’s status as a Director
or as an employee of the Company or the Bank.

        NOW, THEREFORE, the Plan is amended as follows:

        1.        Section 6.6(a) of the Plan is hereby amended in its entirety,
to read as follows:

                   Section 6.6. Effect of Termination of Employment or Death.

        (a)        If an Optionnee’s status as a Director or as an employee of
the Company or the Bank terminates for any reason, other than the death of the
Optionee, before the date of expiration of Options held by such Optionee, such
Options shall become null and void on the later of (i) the thirtieth (30th) day
following the date of such termination, or (ii) such other date as may be
determined by the Committee in its sole discretion. Without limiting the
generality of the foregoing, the Committee shall have the discretion to extend
the option termination date described in the preceding sentence as set forth in
any Stock Option Agreement upon agreement with the Optionee. An Optionee who
terminates employment with the Company or the Bank but retains his status as a
Director is not considered terminated for purposes of this Section 6.6. The date
of such termination shall be the date the Optionee ceases to be a Director or an
employee of the Company or the Bank.


        2.        This First Amendment shall apply to all Options granted under
the Plan, whether prior to or after the effective date hereof.

        3.        In all other respects, the Plan shall continue in full force
and effect.

--------------------------------------------------------------------------------




CERTIFICATION

        The foregoing First Amendment to the Plan was duly adopted by the Board
of Directors of the Company, effective May 18, 2007.

PAVILION BANCORP, INC.



/s/ Mark D. Wolfe
——————————————
By: Mark D. Wolfe
Its: Chief Financial Officer
